Per Curiam,
The plaintiff, coming to the stairway leading to tho station, found a hand rail plainly intended for the convenience and safety of persons descending. He recognized the purpose and the usefulness of the rail by taking hold of it at first, but then, finding his glove caught in some projecting points or knobs on the rail, he let go of it and took the middle of the steps although he knew they were slippery with ice. Thus, to avoid what was, at most, an inconvenience, he voluntarily encountered a manifest danger. He thus took upon himself the risk.
Judgment affirmed.